Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An effective filing date of 07/02/2019 is acknowledged.
Claims 1 and 3 – 9 are pending as per preliminary amendments dated 11/30/2021.

Claim Objections
Claims 5 – 7 are objected to because of the following informalities:  
Claim 5
	Line 3; remove “the” in front of “edge terminals”.  
Claim 6
	Line 3; remove “the” in front of “image registry”.
Claim 7
	Last line; change “one edge terminal” to --one of the edge terminals--.
		     change “other” to --another--.
Appropriate correction is required.

Claim Interpretation
Claims 1 and 6 recite edge terminal.  The edge terminal, when read in view of Fig. 1 and paragraph [0017], defines sufficient and definite structure to one of skill in the art to preclude application of 112(f).

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 recites a computer program, which is considered as software per se.  Currently claim 9 does not include any computer hardware; therefore, the computer program as recited in claim 9 is considered to include software only.
Computer software is functional descriptive material; however, function descriptive material is nonstatutory when claimed as descriptive material per se.  When functional descriptive material is recorded on some non-transitory computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized.  
Since claim 9 does not recite computer hardware and the software is not recorded on a non-transitory computer-readable medium, the claim is interpreted as comprising functional descriptive material per se and non-statutory.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon et al. (Pub. No. US 2019/0199830 A1; hereinafter Cannon; IDS filed on 11/30/2021) in view of Maruyama (Pub. No. 2019/0004782.)

Claim 1
Cannon teaches an edge system (Cannon; [0002] The field of the invention is edge computing systems…) configured by an edge terminal that implements a predetermined function by operating a container using a hardware resource logically allocated by an orchestration technique (Cannon; [0063] The present invention provides a mesh computing system in which hosts, i.e. edge nodes, can download an image from another host, e.g. a neighbouring host…; Figs. 5 & 9, [0094] … After either step 950 or 960, host 470 creates 970 a container from the downloaded image…, utilize container for deploying software; [0004] … The aim of employing a container is to try to isolate an application and its dependencies into a self-contained unit that can be run anywhere. The container wraps up a piece of software in a complete file system. The file system then contains everything that it needs to run…; [0006] Open source projects have facilitated the deployment of various applications inside containers. A typical, but non-limiting, example of an open source approach is shown by ‘DockerTM’…), wherein 
the edge terminal is configured to 
acquire a corresponding image from an image registry [(Cannon; Figs. 3 & 4; [0057] … When the image arrives from central registry 360, host 370 places the image in its repository 380. Subsequently, client 385 (edge terminal) may make a second request for an image. If host 370 finds that it can meet the second request by supplying one of the images that is already stored in repository 380, then the host 370 supplies the image immediately to client 385. However, if host 370 finds that it cannot meet the second request by supplying one of the images that is already stored in repository 380, then host 370 will request the image from central registry 360.  
Figs. 5, 6 & 10, [0097 – 0098] …At step 1010, the registry agent 638 receives a request from the client for an image…At step 1030, the registry agent 638 downloads the image from the second host.
At step 1040, the registry agent 638 stores the image in the repository 685. Then, at step 1050, the registry agent 638 creates a container for the client from the downloaded image.), and 
perform a setting process of deploying to the edge terminal using the acquired image (Cannon; Figs. 3 & 4; [0057] … When the image arrives from central registry 360, host 370 places the image in its repository 380. Subsequently, client 385 (edge terminal) may make a second request for an image. If host 370 finds that it can meet the second request by supplying one of the images that is already stored in repository 380, then the host 370 supplies the image immediately to client 385. However, if host 370 finds that it cannot meet the second request by supplying one of the images that is already stored in repository 380, then host 370 will request the image from central registry 360.  
Figs. 5, 6 & 10, [0097 – 0098] …At step 1010, the registry agent 638 receives a request from the client for an image…At step 1030, the registry agent 638 downloads the image from the second host.
At step 1040, the registry agent 638 stores the image in the repository 685. Then, at step 1050, the registry agent 638 creates a container for the client from the downloaded image.), 
the edge terminal further includes a device having a predetermined function (Cannon; the client is a device and has its own function), [.
But, Cannon does not explicitly teach acquire a corresponding image from an image registry based on predetermined setting information; the setting information includes information related to the device.
However, Maruyama teaches 
acquire a corresponding image from an image registry based on predetermined setting information (Maruyama; [0122] …The app server apparatus acquires device type identification information (setting information) about the multifunction peripheral 100 acquired from the multifunction peripheral 100 (device) according to the fact that the script is executed by the client PC 2000. The app server apparatus specifies an application program corresponding to the acquired device type identification information. The app server apparatus 2001 transmits, to the client PC 2000, application information including the specified application program and screen information for instructing the multifunction peripheral 100 to install the application program.  [0107] For example, the device type information (800) acquired from the multifunction peripheral (100) may include not only the device type name (801) and the model information (802) but also the size of the operation unit (204), the capacity and the remaining capacity of the ROM (202), the size of the DRAM (203), and license information.);
the setting information includes information related to the device (Maruyama; [0122] …The app server apparatus acquires device type identification information (setting information) about the multifunction peripheral 100 acquired from the multifunction peripheral 100 according to the fact that the script is executed by the client PC 2000…;  [0107] For example, the device type information (800) (setting information) acquired from the multifunction peripheral (100) may include not only the device type name (801) and the model information (802) but also the size of the operation unit (204), the capacity and the remaining capacity of the ROM (202), the size of the DRAM (203), and license information.)
Cannon and Maruyama are in the same analogous art as they are in the same field of endeavor, installing software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Maruyama teachings into Cannon’s invention to allow a device to obtain software based on its setting information as suggested by Maruyama ([0107 & 0122].)

Claim 4
Cannon also teaches the image registry is connected to the edge system via a network (Cannon; Figs. 3 & 5, the Registry 360 and 490 are connected to mesh computing system 300 and 400 via network respectively.)

Claim 5
Cannon also teaches the edge system is configured by a plurality of the edge terminals (Cannon; Fig. 3, [0047] FIG. 3 illustrates the architecture of a known mesh computing system 300, in which some links have significant bandwidth constraints. Mesh computing system 300 is illustrated as comprising seven edge nodes…; also see Fig. 5), and the image registry is included in the edge terminal (Cannon; Figs. 3 & 4; [0057] … When the image arrives from central registry 360, host 370 places the image in its repository 380. Subsequently, client 385 (edge terminal) may make a second request for an image. If host 370 finds that it can meet the second request by supplying one of the images that is already stored in repository 380, then the host 370 supplies the image immediately to client 385…  
Figs. 5, 6 & 10, [0097 – 0098] …At step 1040, the registry agent 638 stores the image in the repository 685. Then, at step 1050, the registry agent 638 creates a container for the client from the downloaded image.), when client receives image, it stores the image in its memory (image registry.)

Claim 6
Cannon teaches one of the edge terminals is configured to 
acquire a corresponding image from the image registry of another edge terminal among the edge terminals [ (Cannon; Figs. 5 & 9, [0092 – 0095] … Method 900 begins at step 910. At step 920, the first host 910 (terminal) receives a request from client 455 for an image. At step 930, the first host 910 sends a request for the image to at least one other host (another terminal) of the mesh computing system 400.
When the first host 910 (terminal) receives 940 notification that at least a second host (another terminal) holds the image, method 900 moves to step 960. At step 960, the first host 910 downloads the image from the second host to the first host 910…)
Maruyama teaches acquire a corresponding image from the image registry of another edge terminal among the edge terminals based on the setting information (Maruyama; [0122] …The app server apparatus (another terminal) acquires device type identification information (setting information) about the multifunction peripheral 100 (terminal) acquired from the multifunction peripheral 100 according to the fact that the script is executed by the client PC 2000. The app server apparatus specifies an application program corresponding to the acquired device type identification information. The app server apparatus 2001 transmits, to the client PC 2000, application information including the specified application program and screen information for instructing the multifunction peripheral 100 to install the application program.  [0107] For example, the device type information (800) acquired from the multifunction peripheral (100) may include not only the device type name (801) and the model information (802) but also the size of the operation unit (204), the capacity and the remaining capacity of the ROM (202), the size of the DRAM (203), and license information.) Motivation for incorporating Maruyama into Cannon is the same as motivation in claim 1.

Claim 7
Cannon also teaches the one edge terminal and the other edge terminal have a parent-child relation (Cannon; Figs. 3 and 5, one node (terminal) is connected to another node (terminal) via edge [Wingdings font/0xE0] parent-child relation.)

Claim 8
This is a method version of the rejected edge system version in claim 1; therefore, it is also rejected for the same reasons.

Claim 9
This is a computer program version of the rejected edge system version in claim 1; therefore, it is also rejected for the same reasons.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cannon and Maruyama as applied to claim 1 above, and further in view of FUKUTA et al. (Pub. No. US 2021/0034479 A1; hereinafter Fukuta.)

Claim 3
Maruyama teaches the edge terminal performs deployment using an image corresponding to the sensor (Maruyama; [0122] The app server apparatus 2001 transmits a script to the client PC 2000. The app server apparatus acquires device type identification information (setting information) about the multifunction peripheral 100 (sensor) acquired from the multifunction peripheral 100 according to the fact that the script is executed by the client PC 2000. The app server apparatus specifies an application program corresponding to the acquired device type identification information. The app server apparatus 2001 transmits, to the client PC 2000, application information including the specified application program and screen information for instructing the multifunction peripheral 100 to install the application program.  [0107] For example, the device type information (800) acquired from the multifunction peripheral (100) may include not only the device type name (801) and the model information (802) but also the size of the operation unit (204), the capacity and the remaining capacity of the ROM (202), the size of the DRAM (203), and license information.) Motivation for incorporating Maruyama into Cannon is the same as motivation in claim 1.
But, Cannon and Maruyama do not explicitly teach the device is a sensor.
However, Fukuta teaches the device is a sensor (Fukuta; [0063] In the aspects of the principle of the present invention described above, the robot application management device may further include a sensor that provides data on a physical environment for the robot application, and a virtual container that controls the sensor may be placed as one of the plurality of kinds of virtual containers and activated in the robot application management device)
Cannon, Maruyama, and Fukuta are in the same analogous art as they are in the same field of endeavor, installing software.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Fukuta teachings into Cannon/Maruyama invention to allow a device to also have sensor which allow the device to collect environment data as suggested by Verma ([0063].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194